Citation Nr: 0723779	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea cruris.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for tinea cruris 
and assigned a noncompensable rating, effective September 27, 
1999.  The veteran filed a notice of disagreement with the 
rating assigned.  In a January 2002 rating decision, the RO 
granted a 10 percent rating, effective September 27, 1999.  
The veteran continued his appeal.  

In a March 2005 decision, the Board denied the claim for an 
initial rating in excess of 10 percent for tinea cruris.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2002 decision, the Court vacated the Board's March 2005 
decision and remanded the matter to the Board.  

In July 2007, the veteran submitted a written statement in 
support of his claim and requested that his case be remanded 
to the RO for review of the evidence.  The Board has reviewed 
the statement and determined that the arguments are 
cumulative of previous statements submitted by the veteran.  
Consequently, the Board finds that, in light of the decision 
herein, further remand to the RO for review of this statement 
would merely result in an unnecessary delay.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The veteran's tinea cruris is manifested by complaints of 
constant itching in the groin area.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for tinea 
cruris have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002)); 38 C.F.R. §§ 4.1, 4.2 (2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran's claim for entitlement to service 
connection for tinea cruris was received in September 1999, 
prior to the enactment of the VCAA.  During the course of his 
appeal for a higher initial rating, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating in a 
September 2002 letter.  At this time, he was also advised of 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, 
color photographs, VA examination reports, and the veteran's 
statements.  In July 2007, he responded that he believed he 
had submitted sufficient proof to support his claim, but 
continued to present written argument in support of the 
claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant, especially 
given the favorable determination below.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The veteran served on active duty from August 1944 to May 
1946.  In September 1999, he filed a claim for service 
connection for tinea cruris.  Service connection for tinea 
cruris was granted, and the veteran filed a notice of 
disagreement with the initial noncompensable rating assigned.  
In a January 2002 rating decision, the veteran's disability 
rating was increased to 10 percent, effective September 27, 
1999.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The Board notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders were revised effective August 30, 2002.  
Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2006)).  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation. 38 U.S.C.A. § 5110(g).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.  

Effective prior to August 30, 2002, 38 C.F.R. § 4.118, tinea 
cruris was rated analogous to eczema pursuant to Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (2002). Diagnostic Code 7806 
provided that slight, if any, exfoliation, exudation (oozing) 
or itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating was 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions or marked disfigurement.  A 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Under the criteria effective from August 30, 2002, tinea 
cruris is evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under 
Diagnostic Code 7813 dermatophytosis (ringworm:  of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) will be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118 (2006).  

Here, the predominant disability is tinea cruris of the groin 
region, falling within the criteria for Diagnostic Code 7806.  
The revised criteria of Diagnostic Code 7806, provides that a 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  

The evidence does not show that the veteran's tinea cruris 
affects 20 percent of his entire body; nor does it show that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for six months or more 
during a 12-month period.  Consequently, the Board finds that 
the old rating criteria are more favorable to the veteran.  
To warrant a 30 percent rating under the old version of 
Diagnostic Code 7806, the evidence must show constant 
exudation or itching, extensive lesions or marked 
disfigurement.  

Upon VA examination in July 2001, the veteran stated that he 
has flare-ups and outbreaks about three times per year, when 
the rash becomes excoriated, very pruritic, and sometimes 
infected.  During these times, he was placed on antibiotics, 
and he always used clotrimazole, nystatin powder, and 
hydrocortisone to treat his tinea cruris.  He stated that 
these medications seemed to keep the condition from becoming 
severe between flare-ups, but that the rash has never gone 
away.  Physical examination revealed no ulceration, 
exfoliation, or crusting.  There were no open areas and no 
infection was noted.  The rash was around his upper inner 
thighs and scrotum.  The affected area was light brown in 
color, which was darker than the surrounding areas.  The 
examiner diagnosed tinea cruris.  

In September 2002 the veteran submitted photographs of his 
groin area that showed extreme discoloration and redness of 
the veteran's skin around the upper thighs.  

A March 2003 letter from Dr. S. E. K. indicates that the 
veteran has had chronic tinea cruris dating back to his 
military service.  Dr. K. revealed that the veteran has 
chronic itching, burning, and pain related to this condition, 
and that it required long-term medical therapy.  

In his May 2003 substantive appeal, the veteran indicated 
that he was placed on augmentin and amoxicillin, that he 
suffered constant itching, bleeding and cracking.  He 
reported that he also has trouble sleeping.  

The veteran was afforded another VA skin examination in July 
2003.  He gave a history of flare-ups of tinea cruris since 
he left service.  When there are flare-ups, the affected 
areas drain liquid.  During those times the veteran reported 
using absorbent pads, both in his underwear and between his 
legs in order to collect the drainage and stop it from 
showing through his pants.  He also reported using nystatin 
cream and baby powder for his skin disorder.  Clinical 
evaluation revealed the skin around the groin area was 
excoriated, slightly raised, and erythematous; and there were 
scattered scabs from healing sores.  The rectal area all the 
way between the buttocks up to the lower sacrum was also 
excoriated, erythematous, and raised.  At that time the area 
between the buttocks was significantly inflamed with a slight 
amount of clear drainage.  The veteran was not wearing an 
absorbent pad at the time of the examination but there was 
slight clear to yellow drainage on his underclothes.  The 
examiner noted the veteran's tinea cruris was not in good 
control.  Attached photographs revealed significantly darker 
skin in the inner thigh area.  

The veteran has continuously asserted that the itching 
associated with his skin disability is constant; the most 
recent VA examination indicated that the condition was poorly 
controlled with extensive lesions and redness, and the 
veteran's private physician described the condition as 
chronic.  Moreover, pictures associated with the claims file 
show that the affected area evidences significantly darker 
skin tone in the area.  Consequently, resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that a 30 percent rating is warranted for the veteran's 
service-connected tinea cruris pursuant to the old version of 
Diagnostic Code 7806 since the effective date of the award of 
service connection.  

The medical evidence does not show that the veteran's 
experiences systemic or nervous manifestations as a result of 
his tinea cruris, and the condition has not been described by 
a medical professional as exceptionally repugnant at any 
point during the course of the appeal.  Hence, the Board 
finds that a rating higher than 30 percent may not be 
assigned, to include staged ratings.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  


ORDER

An initial 30 percent rating for tinea cruris is granted, 
subject to the regulations governing the payment of monetary 
benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


